[Cite as State v. Stevens, 2017-Ohio-8692.]


                                        COURT OF APPEALS
                                       STARK COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT


STATE OF OHIO                                 :      JUDGES:
                                              :      Hon. John W. Wise, P.J.
        Plaintiff - Appellee                  :      Hon. Craig R. Baldwin, J.
                                              :      Hon. Earle E. Wise, J.
-vs-                                          :
                                              :
DOUGLAS LYNN STEVENS                          :      Case No. 2017CA00024
                                              :
        Defendant - Appellant                 :      OPINION



CHARACTER OF PROCEEDING:                             Appeal from the Stark County Court
                                                     of Common Pleas, Case No. 2016
                                                     CR 1606




JUDGMENT:                                            Affirmed




DATE OF JUDGMENT:                                    November 20, 2017




APPEARANCES:

For Plaintiff-Appellee                               For Defendant-Appellant

JOHN D. FERRERO                                      JEFFREY R. JAKMIDES
Prosecuting Attorney                                 325 East Main Street
                                                     Alliance, Ohio 44601
By: RONALD MARK CALDWELL
Assistant Prosecuting Attorney
Appellate Section
110 Central Plaza South, Suite 510
Canton, Ohio 44702-1413
Stark County, Case No. 2017CA00024                                                                 2

Baldwin, J.

        {¶1}    Defendant-appellant Douglas Lynn Stevens appeals his sentence from the

Stark County Court of Common Pleas. Plaintiff-appellee is the State of Ohio.

                               STATEMENT OF THE FACTS AND CASE

        {¶2}    On August 30, 2016, the Stark County Grand Jury indicted appellant on one

count of illegal manufacture of drugs in violation of R.C. 2925.04(A)(C)(2), a felony of the

second degree, one count of illegal cultivation of marijuana in violation of R.C.

2925.04(A)(C)(5)(f), a felony of the second degree, and one count of possession of

marijuana in violation of R.C. 2925.11(A)(C)(3)(f), a felony of the second degree.

Appellant was also indicted on one count of trafficking in marijuana in violation of R.C.

2925.03(A)(2)(C)(3)(f), a felony of the second degree, and one count of illegal assembly

or possession of chemicals for the manufacture of drugs in violation of R.C. 2925.041(A),

a felony of the third degree. At his arraignment on September 2, 2016, appellant entered

a plea of not guilty to the charges.

        {¶3}    Thereafter, on January 11, 2017, appellant withdrew his former plea of not

guilty and entered a plea of no contest1 to all of the charges. The trial court found appellant

guilty. At the January 17, 2017 sentencing hearing, the trial court indicated that it had

considered defense counsel’s arguments that mandatory minimum prison sentences

were unconstitutional, but noted that it did not have discretion because “[t]he legislature

has not allowed the judges in the State of Ohio complete discretion in their sentencing.”

Transcript at 6. The trial court also considered appellant’s argument that the mandatory




1The trial court, in its January 20, 2017 Judgment Entry, incorrectly stated that appellant had pleaded
guilty.
Stark County, Case No. 2017CA00024                                               3


sentence of eight years constituted cruel and unusual punishment and rejected such

argument.

      {¶4}   As memorialized in a Judgment Entry filed on January 20, 2017, appellant

was then sentenced to two mandatory minimum eight year sentences for illegal

manufacture of drugs and illegal cultivation of marijuana, two mandatory minimum

sentences of five years for possession of marijuana and trafficking in marijuana and a

sentence of three years for illegal assembly or possession of chemicals for the

manufacture of drugs. The trial court ordered that the sentences be served concurrently,

for an aggregate prison sentence of eight years.

      {¶5}   Appellant now raises the following assignment of error on appeal:

      {¶6}   THE MANDATORY MINIMUM TERMS OF INCARCERATION PURSUANT

TO R.C. 2925.04(A)(C)(2)(f), R.C. 2925.04(A)(C)(5)(f), R.C. 2925.11(A)(C)(3)(f), R.C.

2925.03(A)(2)(C)(3)(f), R.C. 2925.041(A) ARE UNCONSTITUTIONAL BECAUSE THEY

CONSTITUTE      CRUEL     AND    UNUSUAL      PUNISHMENT        AS   THEY    ARE      SO

DISPROPORTIONATE TO THE OFFENSE AND SHOCKING TO THE SENSE OF

JUSTICE IN THE COMMUNITY.

                                               I

      {¶7}   Appellant, in his sole assignment of error, challenges his sentence.

Appellant argues that his mandatory minimum terms of incarceration are unconstitutional

“because they constitute cruel and unusual punishment as they are so disproportionate

to the offense and shocking to the sense of justice in the community.” We disagree.

      {¶8}   The Eighth Amendment to the United States Constitution prohibits

excessive sanctions and provides: “Excessive bail shall not be required, nor excessive
Stark County, Case No. 2017CA00024                                                    4


fines imposed, nor cruel and unusual punishments inflicted.” Section 9, Article I of the

Ohio Constitution likewise sets forth the same restriction: “Excessive bail shall not be

required; nor excessive fines imposed; nor cruel and unusual punishments inflicted.” The

Ohio Supreme Court has noted, “Central to the Constitution's prohibition against cruel

and unusual punishment is the ‘precept of justice that punishment for crime should be

graduated and proportioned to [the] offense.’ ” In re C.P., 131 Ohio St.3d 513, 2012–

Ohio–1446, 967 N.E.2d 729, ¶ 25, quoting Weems v. United States, 217 U.S. 349, 367,

30 S.Ct. 544, 54 L.Ed. 793 (1910).

       {¶9}   “‘The Eighth Amendment does not require strict proportionality between

crime and sentence. Rather, it forbids only extreme sentences that are “grossly

disproportionate” to the crime.’ “ State v. Weitbrecht, 86 Ohio St.3d 368, 372, 1999-Ohio-

113, 715 N.E.2d 167, quoting Harmelin v. Michigan, 501 U.S. 957, 1001, 111 S.Ct. 2680,

115 L.Ed.2d 836 (1991) , (Kennedy, J., concurring in part and in judgment). Our

proportionality analysis under the Eighth Amendment should be guided by objective

criteria, “including (i) the gravity of the offense and the harshness of the penalty; (ii) the

sentences imposed on other criminals in the same jurisdiction; and (iii) the sentences

imposed for commission of the same crime in other jurisdictions.” State v. Morin, 5th Dist.

Fairfield No.2008–CA–10, 2008–Ohio–6707, ¶ 69, citing Solem v. Helm, 463 U.S. 277,

290–292, 103 S.Ct. 3001, 77 L.Ed.2d 637 (1983). It is well established that sentences do

not violate these constitutional provisions against cruel and unusual punishment unless

the sentences are so grossly disproportionate to the offenses as to shock the sense of

justice in the community. State v. Chaffin, 30 Ohio St .2d 13, 282 N.E.2d 46 (1972),

syllabus.
Stark County, Case No. 2017CA00024                                                  5


       {¶10} “As a general rule, a sentence that falls within the terms of a valid statute

cannot amount to a cruel and unusual punishment.” McDougle v. Maxwell, 1 Ohio St.2d

68, 69, 203 N.E.2d 334 (1964). “[P]unishments which are prohibited by the Eighth

Amendment are limited to torture or other barbarous punishments, degrading

punishments unknown at common law, and punishments which are so disproportionate

to the offense as to shock the moral sense of the community.” Id.

       {¶11} The trial court, in the case sub judice, cited to State v. Campa, 1st Dist. No.

C–010254, 2002-Ohio-1932 at the sentencing hearing. In Campa, after the appellant was

convicted of trafficking in marijuana, the trial court imposed the mandatory maximum

sentence of eight year's incarceration for a drug conviction involving over twenty thousand

grams of marijuana. On appeal, the appellant argued, in part, in his final assignment of

error that that the imposition of a mandatory eight-year term of incarceration pursuant to

R.C. 2925.11(C)(3)(f) was unconstitutional because it constituted cruel and unusual

punishment. In overruling the assignment of error, the court, in Campa, held, in relevant

part, as follows at *6:

              This same issue has been addressed by the Eleventh District Court

       of Appeals in State v. Powell (Dec. 31, 1998), Lake App. No. 97–L–253,

       unreported, appeal not allowed (1999), 85 Ohio St.3d 1477, 709 N.E.2d

       849. We agree that as R.C. 2925.11(C)(3) sets forth a reasonable

       progression of harsher sentences for possession of a larger quantities of

       marijuana, and the mandatory eight-year sentence is not disproportionate

       to other crimes of similar stature, it does not constitute cruel and unusual

       punishment. Moreover, the General Assembly has the authority to define
Stark County, Case No. 2017CA00024                                                 6

      criminal conduct and to determine the appropriate punishment. See State

      v. Thompkins (1996), 75 Ohio St.3d 558, 560, 664 N.E.2d 926, 928–929.

      Mandatory sentencing laws enacted pursuant to this authority do not usurp

      the judiciary's power to determine the sentence of individual offenders.

      {¶12} In State v. Rosado, 8th Dist. No. 88504, 2007-Ohio-2782, the court

addressed whether or not imposition of the mandatory ten year term of imprisonment for

a major drug offender constituted cruel and unusual punishment. The court, in holding

that the sentence did not constitute cruel and unusual punishment, stated, in relevant

part, as follows at paragraph 14.

             There can be no serious contention, then, that a sentence which is

      not otherwise cruel and unusual becomes so simply because it is

      ‘mandatory.’ “Harmelin v. Michigan (1991), 501 U .S. 957, 995. A

      punishment is cruel and unusual only if it is so disproportionate to the

      offense as to shock the community's sense of justice. State v. Chaffin

      (1972), 30 Ohio St.2d 13, paragraph three of the syllabus. A ten-year term

      of imprisonment for possession of more than one hundred grams of crack

      cocaine is not disproportionate to the sentences imposed for crimes of

      similar stature. Cf. State v. Conner, Cuyahoga App. No. 84073, 2005-Ohio-

      1971, ¶ 61. Therefore, the mandatory ten-year term of imprisonment is not

      cruel and unusual. Accordingly, we overrule the sixth and seventh

      supplemental assignments of error.

      {¶13} Based on the foregoing, we find that appellant’s sentence does not

constitute cruel and unusual punishment. As noted by appellee, “Ohio appellate courts
Stark County, Case No. 2017CA00024                                                  7


have consistently and repeatedly rejected constitutional challenges to the mandatory

nature of various provisions of Ohio’s felony sentencing scheme.” Moreover, we note that

the trial court, in rejecting appellant’s argument that his sentence was disproportionate,

noted that appellant had “258 plants in various stages of growth” and that “[t]he crime lab

weighed only 16 of the [55 to 60] bags [of plants] for a total weight of 66,708 grams which

was, I believe, more than three times the minimum weight required under the statute,…”

Transcript at 11-12. We find that appellant’s sentence is not so disproportionate to the

offenses as to shock the community’s sense of justice.

       {¶14} Appellant’s sole assignment of error is, therefore, overruled.

       {¶15} Accordingly, the judgment of the Stark County Court of Common Pleas is

affirmed.

By: Baldwin, J.

John Wise, P.J. and

Earle Wise, J. concur.